J-A28024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHAD MARSHALL WILCOX                       :
                                               :
                       Appellant               :   No. 1282 MDA 2020

            Appeal from the PCRA Order Entered September 3, 2020
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001056-2012


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 06, 2022

        Appellant appeals from the order entered in the Court of Common Pleas

of Lycoming County denying his first petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Also, appointed

counsel for Appellant has petitioned to withdraw from representation.       We

grant counsel's petition and dismiss the appeal.

        On March 16, 2012, Appellant was charged with Statutory Sexual

Assault, Aggravated Indecent Assault, Involuntary Deviate Sexual Intercourse

with a Child, Indecent Assault (under 13 years of age); Corruption of Minors

(sexual offenses); Rape of a Child; Indecent Exposure; and Unlawful Contact



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28024-21


with a Minor1 in connection with the sexual abuse of his six-year-old step-

daughter, I.F. A jury trial on January 21, 2016, resulted in guilty verdicts on

all counts.

        The trial court imposed an aggregate sentence of 21 to 70 years and

ran it consecutively to Appellant’s recently imposed 40 to 80 year sentence

for a Montgomery County, Pennsylvania murder conviction.               Post-sentence

motions were filed and denied, and Appellant filed a timely direct appeal.

        In   Commonwealth          v.   Wilcox,   1032   MDA   2016,    unpublished

memorandum (Pa.Super. filed July 18, 2017), this Court affirmed judgment

of sentence after deeming meritless Appellant’s seven issues raised in his

counseled appeal. On January 31, 2018, the Pennsylvania Supreme Court

denied Appellant’s petition for allowance of appeal.

        Appellant filed this timely PCRA petition, his first, and the PCRA court

appointed counsel who, on October 24, 2019, filed a second amended petition,

which was denied on September 3, 2020. This timely appeal followed.

        On March 22, 2021, present counsel was appointed to represent

Appellant.    On July 28, 2021, counsel filed with this court a petition to

withdraw simultaneously with an Anders2 brief. This brief, however, did not


____________________________________________


118 Pa.C.S. §§ 3122.1, 3125, 3123(B), 3126(A)7), 6301(a)(1)(ii), 3121(c),
3127(A), and 6318(a)(1), respectively.

2   Anders v. California, 386 U.S. 738 (1967).



                                           -2-
J-A28024-21


satisfy the requirements set forth in Commonwealth v. Turner, 544 A.2d

927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.

1988). Specifically, counsel did not detail the nature and extent of counsel’s

review, nor did counsel explain why Appellant’s issues are meritless.

Accordingly, this Court entered an order on August 2, 2021, striking the

Anders brief and directing counsel to file an advocate’s brief or an application

to withdraw as counsel and an accompanying Turner/Finley no-merit letter

that complies with all the procedural and substantive requirements.

      On August 25, 2021, counsel filed a second application to withdraw and

Anders brief, the latter of which included an appendix containing a letter

advising Appellant of his rights pursuant to Commonwealth v. Millisock,

873 A.2d 748 (Pa.Super. 2005). The Millisock letter indicates Appellant was

served a copy of all documents. Counsel has also substantially complied with

the requirements set forth in Commonwealth Santiago, 978 A.2d 349 (Pa.

2009).

      We note that the procedure set forth in Anders is not the appropriate

vehicle for withdrawing from PCRA representation, see Commonwealth v.

Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003), as counsel seeking to

withdraw on collateral appeal must follow the procedure outlined in

Turner/Finley, which includes:

      Turner/Finley counsel must review the case zealously.
      Turner/Finley counsel must then submit a “no-merit” letter to
      the trial court, or brief on appeal to this Court, detailing the nature
      and extent of counsel's diligent review of the case, listing the

                                       -3-
J-A28024-21


     issues which the petitioner wants to have reviewed, explaining
     why and how those issues lack merit, and requesting permission
     to withdraw.

     Counsel must also send to the petitioner: (1) a copy of the “no-
     merit” letter/brief; (2) a copy of counsel's petition to withdraw;
     and (3) a statement advising petitioner of the right to proceed pro
     se or by new counsel.

     If counsel fails to satisfy the foregoing technical prerequisites of
     Turner/Finley, the court will not reach the merits of the
     underlying claims but, rather, will merely deny counsel's request
     to withdraw. Upon doing so, the court will then take appropriate
     steps, such as directing counsel to file a proper Turner/Finley
     request or an advocate's brief.

     However, where counsel submits a petition and no-merit letter
     that do satisfy the technical demands of Turner/Finley, the
     court—trial court or this Court—must then conduct its own review
     of the merits of the case. If the court agrees with counsel that
     the claims are without merit, the court will permit counsel to
     withdraw and deny relief. By contrast, if the claims appear to
     have merit, the court will deny counsel's request and grant relief,
     or at least instruct counsel to file an advocate's brief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (citations

omitted).

     However, because an Anders brief provides greater protection to a

defendant, this Court may accept it in lieu of a Turner/Finley letter.

Commonwealth v. Widgins, 29 A.3d 816, 817 n.2 (Pa. Super. 2011);

Commonwealth v. Daniels, 947 A.2d 795, 798 (Pa. Super. 2008).

     Our review of the record discloses that counsel now has satisfied the

requirements of Turner/Finley. In his Anders Brief, he (1) set forth the

issues Appellant wished to have reviewed; (2) stated he conducted a thorough

review of the record and applicable law; (3) determined there are no non-

                                    -4-
J-A28024-21


frivolous claims Appellant can raise; and (4) explained why Appellant's claims

are meritless. See, generally, Anders Brief.          Moreover, as noted above,

counsel mailed Appellant a letter informing him of his intention to seek

permission to withdraw from representation, as well as Appellant's rights in

lieu of representation. See Widgins, 29 A.3d at 818. Since counsel has

complied with Turner/Finley, we may proceed to an independent review of

the appeal.

      Counsel’s Anders Brief raises the following issues on Appellant’s behalf:

      I.      Whether an application to withdraw as counsel should be
              granted where counsel has investigated the possible
              grounds for appeal and finds the appeal frivolous.

      II.     Whether the PCRA court erred in denying Appellant’s
              Amended Petition for Post-Conviction Relief on the basis
              that trial counsel was ineffective for failing to present school
              records disproving the existence of a quid pro quo
              relationship between Appellant and the victim when
              evidence was not presented at trial to establish a quid pro
              quo relationship.

      III.    Whether appellate counsel was ineffective for failure to raise
              the issue of the Commonwealth’s disregard of Judge
              Lovecchio’s pretrial order barring Kyle Mowery’s testimony
              regarding the victim’s hearsay statements by failing to
              appeal the mistrial issue even though the substantive issue
              of improper hearsay testimony was litigated on appeal.

      IV.     Whether appellate counsel was ineffective for failing to
              appeal the trial court’s restriction upon defense cross
              examination following the Commonwealth’s disregard of
              Judge Lovecchio’s pretrial order when the Superior Court
              determined that the improper hearsay testimony was
              harmless error.



                                        -5-
J-A28024-21


      V.    Whether appellate counsel was ineffective for failing to
            appeal the admissibility of the victim’s forensic interview as
            a violation of his Confrontation Clause rights even though
            appellate counsel did litigate the issue on appeal.

Anders Brief, at 8-9.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled. We must determine whether the PCRA court's ruling is

supported by the record and free of legal error.” Commonwealth v. Hand,

252 A.3d 1159, 1165 (Pa. Super. 2021) (citation omitted).

      We presume counsel was effective, and the petitioner bears the burden

of proving otherwise. See Commonwealth v. Brown, 161 A.3d 960, 965

(Pa.Super. 2017). A petitioner may overcome the presumption by pleading

and proving all of the following: “(1) the underlying legal claim has arguable

merit; (2) counsel had no reasonable basis for his or her action or inaction;

and (3) [the petitioner] suffered prejudice because of counsel's action or

inaction.” Id. (quoting Commonwealth v. Spotz, 18 A.3d 244, 260 (Pa.

2011)). A petitioner's failure to prove any one of these factors defeats the

ineffectiveness claim. Commonwealth v. Dennis, 950 A.2d 945, 954 (Pa.

2008).

      As only issues two through five present substantive issues for this

Court’s review, we first address the PCRA court’s denial of Appellant’s second

enumerated claim that trial counsel was ineffective for failing to present school

records disproving that he created a sexually exploitative quid pro quo

relationship between himself and Child based on Child’s apparently poor

                                      -6-
J-A28024-21


comportment at school. According to Appellant’s pro se PCRA petition, the

admission of school records establishing that he never signed any of Child’s

returnable daily school behavior reports would have refuted the suggestion

that he promised to conceal Child’s bad reports from his mother in exchange

for sex with Child.

       The record reveals, however, that witnesses for both the Commonwealth

and the defense testified that Appellant never signed a behavior slip. Most

notably, Commonwealth witness Kyle Mowery, a special education teacher at

Child’s school, testified that Mother signed all of Child’s school records, see

N.T. 1/21/16 at 23, and defense counsel specifically elicited testimony from

Appellant that Mother signed all behavior slips. N.T. at 120. 3 Therefore, we

discern no error with the PCRA court’s determination that there is neither

arguable merit to nor the reasonable probability of prejudice demonstrated by

Appellant’s claim that counsel ineffectively failed to admit all Child’s school

records into evidence. See Commonwealth v. Johnson, 139 A.3d 1257,

1284 (Pa. 2016) (holding absence of merely cumulative evidence causes no

prejudice to a defendant).




____________________________________________


3 Also persuasive on this issue is Appellate Counsel’s observation in the
Anders Brief that the Commonwealth’s quid pro quo theory alleged not
Appellant’s concealment of behavior slips but, instead, his surreptitiously
permitting Child to play video games in violation of Mother’s punishment for
his bad behavior.

                                           -7-
J-A28024-21


      Appellant   claims   next   that    appellate   counsel   on   direct   appeal

ineffectively failed to challenge the court’s denial of a mistrial for the

Commonwealth’s disregard of a pretrial order barring Mr. Mowery from

offering hearsay testimony about Child’s statement that she had “a secret with

her father.” During trial, the Commonwealth elicited this statement from Mr.

Mowery, and the court initially granted a defense motion for mistrial with

prejudice before reversing its decision on grounds the testimony was

harmlessly cumulative to that offered by other witnesses, including the Child,

permitted to testify to the statement.

      While appellate counsel did not challenge the court’s ultimately adverse

ruling on mistrial, she did raise for this Court’s consideration the evidentiary

issue that served as the basis for the mistrial motion at trial, namely, that the

admission of Mr. Mowery’s hearsay statement was reversible error and

grounds for a new trial.    In denying this claim, this Court found that any

inadmissible hearsay in Mr. Mowery’s testimony was harmless, as the jury

heard from others’ admissible testimonies that Child had informed Sherry

Moroz and Mr. Mowery that she had a “secret” with Appellant.

      Specifically, this Court reasoned:

      We reiterate that the admissibility of evidence is left to the
      discretion of the trial court.    Woodard, 129 A.3d at 494.
      Moreover, we also point out that not every error at trial requires
      a mistrial, and the harmless error doctrine reflects that the
      accused is entitled to a fair trial, not a perfect one.
      Commonwealth v. West, 834 A.2d 625, 634 (Pa. Super. 2003).
      An error is harmless if the evidence of guilt is so overwhelming,
      that by comparison the error is insignificant. Commonwealth v.

                                         -8-
J-A28024-21


     Mitchell, 576 Pa. 258, 839 A.2d 202, 214 (Pa. 2003). “An error
     will be deemed harmless where the appellate court concludes
     beyond a reasonable doubt that the error could not have
     contributed to the verdict.” Id.

     As noted above, the trial court ruled that the tender years
     exception would not permit Mr. Mowery to testify regarding
     statements I.F. made to him. However, at trial, Mr. Mowery, a
     teacher at I.F.'s school, testified that I.F. told him that “she had a
     secret with her stepfather.” N.T., 1/21/16, at 24. Appellant
     objected and moved for a mistrial, and the trial court overruled
     the objection. Id. at 24, 46.

     In its opinion, the trial court explained its decision as follows:

           This Court overruled [Appellant's] objection to the
           testimony of Mowery because what he testified to was
           duplicative of what the jury would hear when the
           video of the interview at the Child Advocacy Center
           was played to the jury. The Commonwealth's error in
           calling Mowery to the stand was harmless. The
           statement “But I just told Mr. Mowery we had a
           secret” was made in the video that was played for the
           jury. [N.T., 1/21/16,] pg. 40, lines 22–23. It is very
           unlikely that had Mowery not testified that the
           outcome in the trial would have been different.
           Stating victim told me she had a secret does not
           establish any of the elements of the crimes for which
           [Appellant] was convicted and as victim referred to
           the secret repeatedly in the video that was admissible
           into evidence by Judge Lovecchio's order the
           [Appellant] was not harmed by its improper
           admission. ...

     Pa.R.A.P. 1925(a) Opinion, 8/22/16, at 7.

     We agree with the trial court that any error in Mr. Mowery's
     testimony was harmless. The jury heard that I.F. informed Sherry
     Moroz and Mr. Mowery that she had a “secret” with Appellant.
     N.T., 1/21/16, at 40. Accordingly, we conclude that Appellant is
     not entitled to relief on this issue.




                                     -9-
J-A28024-21


Wilcox, supra at No. 1032 MDA 2016, 2017 WL 3037517, at **5–6 (Pa.

Super. Ct. July 18, 2017).

      Accordingly, as this Court previously held that the underlying admission

of Mr. Mowery’s testimony in question was, at worst, harmless error, Appellant

may not prevail on his derivative ineffective assistance claim assailing

appellate counsel’s failure to challenge the denial of his mistrial motion.

      In Appellant’s fourth enumerated issue, he maintains appellate counsel

ineffectively failed to claim that his constitutional right to confrontation under

the sixth amendment and Article I, Section 9 of the Pennsylvania Constitution

was violated by the trial court’s ruling restricting defense counsel’s cross-

examination of Mr. Mowery on his inadmissible hearsay testimony. “One way

in which the Confrontation Clause can be violated is by the admission of

hearsay statements against the defendant as substantive evidence. In those

instances, the court must consider the unavailability of the declarant and the

reliability of the statements.” Commonwealth v. Collins, 888 A.2d 564, 575

(Pa. 2005).

      For the reasons already discussed regarding Mr. Mowery’s de minimis

hearsay testimony, no violation of Appellant’s confrontation rights resulted

from the trial court’s ruling restricting all further direct and cross examination

of Mr. Mowery on the subject. The Child’s statement regarding the “secret”

was properly introduced through other witnesses who were available for

thorough cross examination by the defense. Under this record, we discern no


                                      - 10 -
J-A28024-21


arguable merit to Appellant’s claim that counsel ineffectively failed to raise a

confrontation clause claim on direct appeal.

        Finally, Appellant argues that appellate counsel ineffectively failed to

raise on appeal a challenge to the trial court’s pre-trial ruling that the forensic

interview of Child was admissible under the Tender Years Hearsay Act. 4 Our

review of the record belies Appellant’s assertion, as appellate counsel raised

and litigated the issue on appeal, albeit unsuccessfully. See Wilcox, supra

at **2-4.

        The PCRA court properly found that all of Appellant's claims of ineffective

assistance of trial counsel lack merit.            Moreover, after conducting our

independent review of the certified record, we are in agreement with counsel

that there is no merit to the present case. See Wrecks, supra at 721.

        Order affirmed. Counsel's petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/06/2022




____________________________________________


4   42 Pa.C.S. § 5985.1(a.1) and (a.2).

                                          - 11 -